DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 10/29/21 is acknowledged.  The traversal is on the ground(s) that there is only one patentably distinct species in the present application.  This is found persuasive because applicant is admitting that the species are not mutually exclusive and simply obvious variants of each other due to there being only one patentable distinct species present.  
The requirement is withdrawn.  Claims 1-10 are examiner below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3 recites the limitation "the periphery" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the periphery" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the exposed screw rod" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 4 should depend from claim 3.  That would overcome the antecedent issues.  Claim 4 is examined as if it depends from claim 3.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,140,304 to Ghrist.
Regarding claim 1, Ghrist ‘304 discloses a telescopic bracket 10 having a retracted state and an extended state, the telescopic bracket comprising: a fixed assembly 16 (col. 5, lines 64-65); a moving 
Regarding claim 2, Ghrist ‘304 discloses wherein when the telescopic bracket 10 is in the retracted state, the spring 18 is in a compressed state to provide the elastic restoring force to the fixed assembly 16 and the moving member 14 along the moving direction of the moving member 14 to assist the telescopic bracket 10 to switch from the retracted state to the extended state (col. 4, lines 1-4).
Regarding claim 6, Ghrist ‘304 discloses wherein the fixed assembly 16 further comprises an actuating member 38 (col. 3, line 52) disposed therein, and the actuating member is configured to drive the fixed assembly 16 to cause the fixed assembly 16 driving the moving member 14 to move along the axial direction of the fixed assembly 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,342,358 to Palashewski et al. in view of US 4,140,304 to Ghrist.


Palashewski ‘358 teaches that the springs 76 can be one or more springs configured differently as suitable for the application (col. ).  Ghrist ‘304 teaches enhancing the effectiveness of the spring in terms of strut size versus strut spring volume by using rectangular springs.
Ghrist ‘304 teaches wherein the cross section of the spring 18 is a trapezoidal shape, a rectangular shape, a square shape, a parallelogram shape, or an unequal quadrilateral shape.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring shape taught in Palashewski ‘358 with the rectangular springs of Ghrist ‘304 in order to enhancing the effectiveness of the spring in terms of strut size versus strut spring volume.
Regarding claim 8, Palashewski ‘358, as modified, discloses wherein the telescopic bracket 176 further comprises an actuating member, which has a signal receiver configured to receive an external signal for actuating the actuating member; thereby, the telescopic bracket 176 is retracted or extended.
Regarding claim 9, Palashewski ‘358, as modified, could disclose wherein the base is a car body and the cover is a car door corresponding to the car body. Noting that hold-open struts are used in furniture, cars and various other environment.  It would have been obvious to use such a structure as 
Regarding claim 10, Palashewski ‘358, as modified, discloses wherein the base is a bed frame 160 and the cover is a bed plate 172 corresponding to the bed frame (Fig. 5).

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Note the base claim is currently rejected under 102.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended.  The list of spring hold-open devise is as follows: 8844895-B2 OR US-6394405-B1 OR US-9580945-B2 OR US-11208836-B2 OR US-20190063134-A1 OR US-20150267724-A1 OR US-20090121110-A1 OR US-20130175419-A1 OR US-20090206531-A1 OR US-3390874-A OR US-2907598-A OR US-3032362-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/               Primary Examiner, Art Unit 3632